In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 11-457V
                                      Filed: March 7, 2016

* * * * * * * * * * * * * * * *                               UNPUBLISHED
ASHLEY COPPERTHITE, as Next friend and*
Mother of ASIA COPPERTHITE, deceased, *
                                      *                       Special Master Gowen
             Petitioner,              *
                                      *
v.                                    *                       Supplemental Attorneys’ Fees and
                                      *                       Costs.
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *
                                      *
             Respondent.              *
                                      *
* * * * * * * * * * * * * * * *

Elaine W. Sharp, Whitfield, Sharp & Sharp, Marblehead, MA, for petitioner.
Claudia B. Gangi, United States Department of Justice, Washington, DC, for respondent.

          DECISION ON SUPPLEMENTAL ATTORNEYS’ FEES AND COSTS1

        On July 11, 2011, Ashley Copperthite (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that as a result of receiving Pediarix, Hemophilus influenza type B, and Measles-Mumps-Rubella
vaccinations on January 2, 2008, her daughter, Asia Copperthite, suffered injuries and death.
Petition at ¶ 12-13. On February 1, 2016, the parties filed a stipulation in which they agreed to an


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                 1
award of compensation to petitioner.

        On March 1, 2016, petitioner filed an unopposed motion for supplemental attorneys’ fees
and costs. Petitioner requests a total amount of supplemental attorneys’ fees and costs in the
amount of $4,635.00. Specifically, petitioner requests attorneys’ fees for petitioner’s attorney of
record, Elaine Sharp, in the amount of $2,075.00; and a sum of $2,560.00 for attorney Erin T.
Grambling for completing petitioner’s estate settlement agreement.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. § 300
aa-15(e). Based on the reasonableness of petitioner’s motion, the undersigned GRANTS the
request for approval and payment of supplemental attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1) in the form of a check jointly payable to petitioner and to petitioner’s attorney,
           Elaine W. Sharp, of Whitfield, Sharp & Sharp, in the amount of $2,075.00; and

       (2) in the form of a check jointly payable to petitioner and to petitioner’s attorney,
           Erin T. Grambling, P.C., in the amount of $2,560.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                2